Case 1:21-mj-01356-ADC Document 3 Filed 05/03/21 Page 1 of 10




                                                     21-1356-ADC
           Case 1:21-mj-01356-ADC Document 3 Filed 05/03/21 Page 2 of 10



4.          (E) EJ 552 528 975 US          Fernando Garcia            Jennifer Seals
                                           9780 Sierra Ave            730 Lanvale St
                                           Fontana, CA 92335          Hagerstown, MD 21740
5.          (E) EJ 616 462 523 US          Trey Turner                J. Brown
                                           4339 Warner St             4915 Blue Wing Ct
                                           Tacoma, WA 98408           Apt F
                                                                      Columbia, MD 21045
6.          (E) EJ 450 504 585 US          Pam Smith                  Ray Morris
                                           1110 S. 12th St            69 Smith Ave
                                           Mt. Vernon, IL 62864       Aberdeen, MD 21001
7.          (E) EJ 652 812 981 US          Discount Dance Supply      Joel Viera
                                           1931 N. Tustin Ave         822 Guilford Ave # 420
                                           Santa Ana, CA 92705        Baltimore, MD 21202
8.          (E) EJ 696 980 467 US          Mat Schnell                Stuart Hart
                                           3218 Trinity St            2129 Harrow Dr
                                           Eureka, CA 95501           Woodstock, MD 21163

II.    Affiant’s Training and Experience

      2.     Your Affiant, Christopher Johnson, has been a United States Postal Inspector with the

United States Postal Inspection Service since April 2013 and has completed 12 weeks of basic

investigative training in Potomac, Maryland, which included various aspects of federal law

enforcement including the investigation of narcotics-related offenses.         Your Affiant has

participated in numerous investigations involving possession with intent to distribute and

distribution of controlled substances. In addition, Your Affiant has participated in interdictions

and controlled deliveries related to narcotics investigations. Moreover, your Affiant has applied

for and executed seizure and search warrants which resulted in criminal arrest and prosecution.

As a result of your Affiant’s training and experience, your Affiant is aware that Priority Mail

Express and Priority Mail services are regularly used by narcotic traffickers to ship controlled

substances and bulk cash through the U.S. Mail.


                                                2
            Case 1:21-mj-01356-ADC Document 3 Filed 05/03/21 Page 3 of 10



       3.       Based upon my training and experience in the field of narcotic interdiction through

the mails, I know that there are suspicious characteristics common to many packages that contain

narcotics, controlled substances or the proceeds thereof (i.e. U.S. currency). These factors, more

fully detailed below, are used to identify packages requiring further investigation. In the case of

this search warrant, several of these factors were identified, and the packages were alerted to by a

drug detection canine. The most common factors or suspicious characteristics routinely observed

in the course of screening packages are as follows:

                a.     Contrasts observed between legitimate business parcels and drug parcels:

As an alternative to First Class Mail (which does not provide a customer with the capability to

track the progress of a parcel through the system), the U.S. Postal Service offers Priority Mail

Express and Priority Mail. Priority Mail Express is guaranteed (money back) to be delivered on a

set date and time, usually overnight. (That deadline is determined at the time of mailing.) The

customer receives a receipt with this guaranteed information, and the sender can opt for a signature

requirement at the other end or not. Customers can track the parcel online by its distinct Priority

Mail Express tracking number. The weight of the package and the distance traveled are the two

main factors in setting the price. Priority Mail Express costs more than Priority Mail. Priority

Mail has a delivery service standard of 1-3 business days, but delivery within that time period is

not guaranteed. Priority Mail is a less expensive alternative to Priority Mail Express, but still

provides the ability to track a parcel. Legitimate businesses using Priority Mail Express typically

have a business or corporate account visible on the mailing label, which covers the cost of the

mailing. In contrast, the drug distributor will pay for the cost of mailing the package at the counter

by using cash or a credit card. Business Priority Mail Express parcels typically weigh no more

than 8 ounces, and business Priority Mail parcels typically weigh no more than 2 pounds. Drug

                                                  3
          Case 1:21-mj-01356-ADC Document 3 Filed 05/03/21 Page 4 of 10



packages typically exceed these weights. Address labels on business parcels are typically typed,

whereas those on drug packages are typically handwritten. In your Affiant’s experience, it is fairly

easy to separate out smaller parcels, which constitute 70% to 80% of all Priority Mail Express and

Priority Mail parcels, from other, heavier parcels. Typically, drug traffickers use Priority Mail

Express, and will opt out of the requirement of obtaining a signature upon delivery.

               b.      Invalid Sender/Return Address: When drugs are shipped through the mail,

the senders generally do not want them back. To distance themselves from parcels containing

drugs, often the return addresses and the names of senders are fictitious or false. A fictitious or

false address is anything from an incorrect zip code, to a non-existent house number or street. The

name of the sender is also typically invalid in one of several ways. Your Affiant has seen packages

sent by persons with names of celebrities, cartoon characters, or fictional names. More often a

search of a law enforcement database reflects that there is no association between the name of the

sender and the address provided.

               c.      Invalid Recipient/Address: It would be counter-productive to put the wrong

receiving address on a package, but often the named recipient is not actually associated with the

receiving address. This allows the person receiving the package to claim that they did not know

about its contents.    Sometimes drug packages are addressed to vacant properties with the

expectation that the postal carrier will just leave it at the address. The intended recipient will then

retrieve it from that location and hope to remain anonymous.

               d.      Location of Sender: The fact that a package is sent from a narcotics source

state such as Arizona, California, Texas, Washington, Colorado, Puerto Rico and Florida (among

others) can also indicate that the parcel contains controlled substances.



                                                  4
            Case 1:21-mj-01356-ADC Document 3 Filed 05/03/21 Page 5 of 10



                e.     Smell: The odor of cocaine, marijuana, and methamphetamine are distinct,

and through experience postal inspectors are familiar with these odors. On occasion, a parcel will

emit an odor that is easily recognized without the assistance of a canine. Other smells that suggest

that a parcel may contain narcotics include the aroma of masking agents. Common masking agents

used in an attempt to thwart detection by law enforcement and canines typically include dryer

sheets, coffee, mustard, and any other substance that releases a strong smell.

                f.     Heavy Taping: Heavily taped parcels are another factor that will suggest a

drug parcel, because narcotics parcels are heavily taped in an effort to keep the smell inside and to

forestall easy checking on the interior contents by lifting up a flap. For this reason, your Affiant

has also observed excessive glue on the flaps of narcotics parcels as well.

                g.     Click-N-Ship: The U.S. Postal Service created Click-N-Ship as a service for

frequent mailers and businesses who prefer printing address labels and purchasing postage from

their residence or business. Drug traffickers create Click-N-Ship accounts as a means of giving a

legitimate appearance to their drug mailings. They create the accounts using fictitious account

information and often provide pre-paid credit cards as a means of payment, which are difficult to

track. Drug traffickers often use legitimate business return addresses in states other than California

and Arizona as a means to deter detection, as these other states are not usually considered “source”

states for controlled substances. The postage labels are printed/typed, unlike the typical drug

related mailing label which is handwritten.

       4.       It is your Affiant’s experience that when these factors are observed, a drug detection

canine will likely “alert,” next to the parcel, indicating that the dog has detected the presence of

narcotics. As a result, these factors become a reliable way to profile the parcels being shipped

every day.

                                                  5
Case 1:21-mj-01356-ADC Document 3 Filed 05/03/21 Page 6 of 10
             Case 1:21-mj-01356-ADC Document 3 Filed 05/03/21 Page 7 of 10



        8.       The suspicious characteristics listed above were identified while the Subject Parcels

were in the mail stream. Therefore, on April 28, 2021, the Subject Parcels listed above were

removed from the mail stream. On April 29, 2021, law enforcement used standard protocol for

canine detection to determine whether there was probable cause that the Subject Parcels contained

narcotics. Specifically, after being removed from the mail stream, the Subject Parcels were

individually placed in a secure area next to several other empty and unused boxes. At that time,

one narcotic detection canine, “Miki”, 1 was brought forward to scan the group of boxes, which

included the individual Subject Parcels and the empty and unused boxes placed around the Subject

Parcels. The handler observed the canine and then informed agents that “Miki” alerted to the

presence of narcotics for the Subject Parcels.

VI.     Conclusion

        9.       Your Affiant submits that based upon the above indicators reflected in the Subject

Parcels described herein and in Attachment A, based upon my training and experience, and based

upon the alert of a trained canine on the Subject Parcels, I believe that there is probable cause that

the Subject Parcels contain narcotics or controlled substances, or the proceeds thereof (i.e. U.S.

currency) and/or materials relating to the distribution of controlled substances through the U.S.

Mail, as detailed in Attachment B.




1
  The canine handler for “Miki” is Anne Arundel County Police Detective Jonathan VanDyke. “Miki” was last
certified in December 2020 and is trained on the odor of cocaine, crack, crystal methamphetamine, heroin, marijuana,
and MDMA. Additionally, “Miki” receives monthly recurrent narcotics odor detecting training.


                                                         7
         Case 1:21-mj-01356-ADC Document 3 Filed 05/03/21 Page21-1356-ADC
                                                               8 of 10



                                            ––––––––––––––––––––––––
                                            Christopher Johnson
                                            United States Postal Inspector


Affidavit submitted by email and attested to me as true and accurate by telephone consistent with
Fed. R. Crim. P. 4.1 and 41(d)(3) this __________
                                         30th      day of April, 2021.



                                            _____________________________
                                            Hon. A. David Copperthite
                                            United States Magistrate Judge




                                               8
Case 1:21-mj-01356-ADC Document 3 Filed 05/03/21 Page 9 of 10
        Case 1:21-mj-01356-ADC Document 3 Filed 05/03/21 Page 10 of 10



                                      ATTACHMENT B:

                        DESCRIPTION OF ITEMS TO BE SEIZED
       All records and information that constitute fruits, evidence, and instrumentalities of

violations of 21 U.S.C. §§ 841 and 846, and 21 U.S.C. § 843(b), including but not limited to:

                  a. Narcotics or other controlled substances;

                  b. Narcotics trafficking paraphernalia;

                  c. United States currency or other financial instruments;

                  d. Records related to narcotics suppliers, customers, and co-conspirators, and
                     related identifying information;

                  e. Types, amounts, and prices of drugs trafficked as well as dates, places, and
                     amounts of specific transactions;

                  f. Any information related to sources of drugs (including names, addresses,
                     phone numbers, or any other identifying information); and

                  g. Indicia of possession, custody, or control, including any information related
                     to the use of false or fraudulent identities




                                               10
